 


109 HR 2347 IH: Suburban Core Opportunity, Restoration, and Enhancement (SCORE) Act of 2005
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2347 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. King of New York (for himself and Mrs. McCarthy) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To revitalize suburban communities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Suburban Core Opportunity, Restoration, and Enhancement (SCORE) Act of 2005. 
2.General provisions 
(a)DefinitionsAs used in this Act— 
(1)the term unit of local government means any city, other than a metropolitan city located in a metropolitan statistical area, county, town, township, parish, village, hamlet, or other general purpose political subdivision of a State that contains within its boundaries an eligible SCORE project area; 
(2)the term State means any State of the United States, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and America Samoa; 
(3)the term metropolitan area means a standard metropolitan statistical area as established by the Office of Management and Budget; 
(4)the term metropolitan city means— 
(A)a city within a metropolitan area which is the central city of such area, as defined and used by the Office of Management and Budget; or 
(B)any other city, within a metropolitan area, which has a population of 50,000 or more; 
(5)the term Secretary means the Secretary of Housing and Urban Development; and 
(6)the term SCORE project area means any area that— 
(A)is not eligible to be designated as a renewal community under section 1400E of the Internal Revenue Code of 1986; 
(B)is not smaller than a census-designated place (CDP) as defined by the United States Bureau of the Census; and 
(C)includes some of the following: 
(i)Close proximity to existing development and infrastructure, including access to mass transit. 
(ii)Substandard, deteriorating, distressed, abandoned, or underutilized residential, commercial, and industrial properties. 
(iii)An average housing cost-burden of at least 50 percent of gross income. 
(iv)A commercial property vacancy rate 30 percent higher than the average commercial vacancy rate for all metropolitan areas. 
(v)An older, economically obsolescent regional mall, commonly referred to as a Greyfield mall. 
(b)Basis and modification of definitionsWhere appropriate, the definitions in subsection (a) shall be based, with respect to any fiscal year, on the most recent data compiled by the United States Bureau of the Census and the latest published reports of the Office of Management and Budget available 90 days prior to the beginning of such fiscal year. The Secretary may by regulation change or otherwise modify the meaning of the terms defined in subsection (a) in order to reflect any technical change or modification thereof made subsequent to such date by the United States Bureau of the Census or the Office of Management and Budget. 
3.Designation of SCORE project areas 
(a)In generalFrom among the areas nominated for designation under this section, the Secretary may designate 1 or more SCORE project areas. 
(b)Limitations on designationNo area may be designated under subsection (a) unless— 
(1)the area is nominated by 1 or more units of local government, including municipal and county authorities; 
(2)the unit of local government provides written assurances and other documentation satisfactory to the Secretary that— 
(A)it convened a SCORE advisory committee to enter into a collaborative community planning process to determine the SCORE project area to be nominated; 
(B)the SCORE advisory committee held a series of open meetings to develop a vision statement with the consensus of the community that describes— 
(i)the geographical extent of the SCORE project area; 
(ii)the community's goals in applying for such a designation; and 
(iii)the community's plan for the use of any funds received under this Act; and 
(C)the SCORE advisory committee passed a resolution, that was later adopted by the unit of local government, adopting the vision statement agreed to in subparagraph (B); and 
(3)the Secretary determines that any information furnished is reasonably accurate. 
4.Planning grants for SCORE project areas 
(a)Grants authorized 
(1)In generalThe Secretary may award a grant to a unit of local government to plan activities in accordance with the provisions of this section. 
(2)AmountA grant awarded under subsection (a) shall not exceed $250,000. 
(3)Award basisThe Secretary shall award grants under this section on a competitive basis. 
(b)ApplicationA unit of local government seeking a grant under this section on behalf of a designated SCORE project area shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(c)Use of fundsA grant awarded to a unit of local government on behalf of a designated SCORE project area pursuant to subsection (a) shall be used to create a strategic plan for the SCORE project area. Such a strategic plan shall include plans for— 
(1)increasing the types of housing available within the SCORE project area; 
(2)protecting natural resources, farmland, and critical environmental lands within the SCORE project area; 
(3)preserving or increasing the amount of open space, public plazas, parks, and recreation areas within the SCORE project area; 
(4)increasing the construction of mixed use properties and buildings within the SCORE project area; 
(5)enhancing and promoting public transportation and improved circulation and access within the SCORE project area, including the construction and renovation of streets for pedestrian use, improving access to and condition of transit stations and facilities, and the creation of commercial and mixed use properties adjacent to transit stations; 
(6)preserving the character of the community within the SCORE project area, including limits on the choice of architectural designs and the loss of historic features; and 
(7)programs or initiatives that enhance the economic base of the SCORE project area, including the creation of business improvement districts, facade enhancement programs, retail store recruitment, and community marketing. 
(d)SCORE advisory committee 
(1)In generalAny unit of local government seeking to receive funds under this section shall work in close association with a SCORE advisory committee. 
(2)Public hearingThe SCORE advisory committee shall hold at least one hearing, open to the public, concerning the strategic plan with stakeholders and other interested groups within the community so that the opinions of such parties can be taken into account and so that outside groups can learn of the strategic plan. 
(3)Public noticeCopies of the strategic plan as well as the date and time of the hearing shall be made available to the public at least two weeks prior to the hearing. 
(4)90 day period for commentsAfter the hearing, any interested party shall have 90 days in which to submit comments to the strategic plan advisory committee. At the end of this period, the SCORE advisory committee shall hold an additional hearing, open to the public, to discuss any revisions made to the strategic plan. 
(e)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated $2,000,000 for fiscal year 2006 to carry out the provisions of this section. 
(2)Amounts available until expendedAmounts appropriated under paragraph (1) shall remain available until expended. 
5.Revitalization grants for SCORE project areas 
(a)Grants authorized 
(1)In generalThe Secretary may award a grant to a unit of local government to fund activities to revitalize SCORE project areas in accordance with the provisions of this section. 
(2)Limitation on amountNo unit of local government may receive grants under this section totaling more than $50,000,000. 
(3)Award basisThe Secretary shall award grants under this section on a competitive basis. 
(b)ApplicationA unit of local government seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(c)SCORE Reinvestment Fund 
(1)In generalAny unit of local government receiving a grant pursuant to subsection (a) shall establish a separate fund, to be known as a SCORE Reinvestment Fund, to be administered by the unit local government, in consultation with a SCORE advisory committee. The SCORE Reinvestment Fund shall be credited with all grant funds made available under this Act. 
(2)DistributionA unit of local government, in consultation with a SCORE advisory committee, shall distribute such sums as are necessary from the SCORE Reinvestment Fund to fund projects to revitalize SCORE project areas. 
(d)Use of funds 
(1)In generalA grant awarded to a unit of local government and distributed from a SCORE Reinvestment Fund shall be used to— 
(A)acquire real, commercial, or industrial property and existing structures within a SCORE project area; 
(B)pay for the costs of hiring engineers to develop or redevelop real, commercial, or industrial property and existing structures within a SCORE project area; and 
(C)pay for the construction, reconstruction, alteration, rehabilitation, or to make substantial improvements to real, commercial, or industrial property and existing structures with a SCORE project area. 
(2)LimitationNo more than 20 percent of the sums distributed from a SCORE Reinvestment Fund shall be allocated to any single project to revitalize SCORE project areas. 
(e)Certification of assessed valuesAny unit of local government receiving a grant pursuant to subsection (a) must determine and certify the assessed value of all taxable real property within the SCORE project area as of the date the unit of local government applied for the grant, and for each fiscal year thereafter. 
(f)Receipt of revenueA unit of local government receiving a grant pursuant to subsection (a) shall ensure that— 
(1)it will receive for each fiscal year the equivalent of any tax revenues generated from taxes levied on the assessed value of real property within the SCORE project area as of the date it applied for the grant; 
(2)until an amount equal to the amount of the grant awarded pursuant to subsection (a) is collected, the SCORE Reinvestment Fund will receive all taxes generated as result of any increase in the assessed value of all taxable real property within a SCORE project area after the date it applied for the grant; and 
(3)after an amount equal to the amount of the grant awarded pursuant to subsection (a) is collected, the SCORE Reinvestment Fund will receive 50 percent of all taxes generated as result of any increase in the assessed value of all taxable real property within a SCORE project area after the date it applied for the grant. 
(g)Authorization of appropriationsThere are authorized to be appropriated $250,000,000 for fiscal year 2006 to carry out the provisions of this section. 
6.Requirement for audits and reports by units of local government 
(a)ReportsThe Secretary may not award a grant under section 5 for a fiscal year unless the unit of local government shall prepare and submit to the Secretary an annual report in such form and containing such information as the Secretary determines to be necessary for— 
(1)securing a record and a description of the purposes for which a grant received by a unit of local government pursuant to section 5 was expended and of the recipients of such expenditures; 
(2)determining whether the grant awarded was expended in accordance with the purposes and limitations required pursuant to subsection (d) of section 5; and 
(3)determining the percentage of the grant awarded that was expended by the unit of local government for administrative expenses during the preceding fiscal year. 
(b)Audit 
(1)In generalThe Secretary may not award a grant under section 5 for a fiscal year unless the unit of local government shall establish such fiscal controls and fund accounting procedures as may be necessary to ensure the proper disbursal of, and accounting for, amounts received by the unit of local government under such section. 
(2)StandardsThe Secretary may not award a grant under section 5 unless the unit of local government shall— 
(A)provide for a single financial and compliance audit of each SCORE Reinvestment Fund; 
(B)perform an audit biennially and that such an audit will cover expenditures in each fiscal year; and 
(C)conduct such an audit in accordance with standards established by the Comptroller General of the United States for the audit of governmental organizations, programs, activities, and functions. 
(3)DefinitionFor purposes of paragraph (2), the term financial and compliance audit means an audit to determine whether the financial statements of an audited SCORE Reinvestment Fund present fairly the financial position, and the results of financial operations, of the SCORE Reinvestment Fund in accordance with generally accepted accounting principles, and whether the SCORE Reinvestment Fund has complied with laws and regulations that may have a material effect upon the financial statements. 
(c)Availability to the publicThe Secretary may not award a grant under section 5 for a fiscal year unless the unit of local government shall make copies of the reports and audits described in this section available for public inspection. 
(d)Evaluations by Comptroller GeneralThe Comptroller General of the United States shall, from time to time, evaluate the expenditures by units of local government of grants awarded under section 5 in order to ensure that expenditures are consistent with the provisions of this section. 
7.Interaction with Community Development Block Grant Programs 
(a)Business located within SCORE project areasA business located within an area designated as a SCORE project area under section 3 that is receiving Federal funds provided to States and units of general local government under section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306), or, if applicable, receiving funds as a result of a guarantee or grant under section 108 of that same Act, shall be deemed to have met for any job creation or job retention effort undertaken with such funds— 
(1)the certification requirement of section 104(b)(3) of such Act; and 
(2)the requirements of section 105(c) of such Act. 
(b)Housing units in SCORE project areasAll units of housing that are located within an area designated as a SCORE project area under section 3 and that are receiving Federal funds provided to States and units of general local government under section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306), or, if applicable, receiving funds as a result of a guarantee or grant under section 108 of that same Act, shall be considered a single structure with respect to the requirements of section 105(c) of such Act. 
(c)Economic development projects in SCORE project areasAny economic development project located within an area designated as a SCORE project area under section 3 that is receiving Federal funds provided to States and units of general local government under section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306), or, if applicable, receiving funds as a result of a guarantee or grant under section 108 of that same Act, shall be exempt from the public benefit standards established under section 105(e) of such Act. 
8.Tax benefits for SCORE project areas 
(a)In generalChapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subchapter: 
 
ZSCORE project areas benefits 
 
Sec. 1400M. Tax benefits for SCORE project areas. 
1400M.Tax benefits for SCORE project areas 
(a)Expansion of work opportunity tax credit 
(1)In generalFor purposes of section 51, a SCORE project area business employee shall be treated as a member of a targeted group. 
(2)Score project area business employeeFor purposes of this subsection— 
(A)In generalThe term SCORE project area business employee means, with respect to any period, any employee of a SCORE project area business if substantially all the services performed during such period by such employee for such business are performed in the SCORE project area in which the business is located. 
(B)Score project area businessThe term SCORE project area business means any trade or business which is located in a SCORE project business area. 
(C)Special rules for determining amount of creditFor purposes of applying subpart F of part IV of subchapter B of this chapter to wages paid or incurred to any SCORE project area business employee— 
(i)section 51(a) shall be applied by substituting the sum of 15 percent of the qualified first-year wages, 10 percent of the qualified second-year wages, and 5 percent of the qualified third-year wages for 40 percent of the qualified first-year wages, 
(ii)in lieu of paragraphs (2) and (3) of subsection (b), the following definitions and special rule shall apply: 
(I)Qualified first-year wagesThe term qualified first-year wages means, with respect to any individual, qualified wages attributable to service rendered during the 1-year period beginning with the later of the day the individual begins work for the employer or the first day of the designation of the SCORE project area in which the employer is located. 
(II)Qualified second-year wagesThe term qualified second-year wages means, with respect to any individual, qualified wages attributable to service rendered during the 1-year period beginning on the day after the last day of the 1-year period with respect to such individual determined under subclause (I). 
(III)Qualified third-year wagesThe term qualified third-year wages means, with respect to any individual, qualified wages attributable to service rendered during the 1-year period beginning on the day after the last day of the 1-year period with respect to such individual determined under subclause (II). 
(IV)Only first $15,000 of wages per year taken into accountThe amount of the qualified first, second, and third year wages which may be taken into account with respect to any individual shall not exceed $15,000 per year, and 
(iii)subsections (c)(4) and (I)(2) of section 51 shall not apply. 
(b)Special allowance for certain SCORE project area property 
(1)Additional allowanceIn the case of any qualified SCORE project area property— 
(A)the depreciation deduction provided by section 167(a) for the taxable year in which such property is placed in service shall include an allowance equal to 50 percent of the adjusted basis of such property, and 
(B)the adjusted basis of the qualified SCORE project area property shall be reduced by the amount of such deduction before computing the amount otherwise allowable as a depreciation deduction under this chapter for such taxable year and any subsequent taxable year. 
(2)Qualified Score project area propertyFor purposes of this subsection— 
(A)In generalThe term qualified SCORE project area property means property— 
(i)which is nonresidential real property or residential rental property, 
(ii)substantially all of the use of which is in the active conduct of a trade or business by the taxpayer in the SCORE project area in which such property is located, 
(iii)the original use of which in the SCORE project area commences with the taxpayer after the date of the designation of such area, and 
(iv)which is acquired by the taxpayer by purchase (as defined in section 179(d)) after the date of such designation, but only if no written binding contract for the acquisition was in effect before such date. 
(B)Exceptions 
(i)30 percent additional allowance propertySuch term shall not include property to which section 168(k) applies. 
(ii)Alternative depreciation propertyThe term qualified New York Liberty Zone property shall not include any property described in section 168(k)(2)(D)(I). 
(iii)Election outFor purposes of this subsection, rules similar to the rules of section 168(k)(2)(D)(iii) shall apply. 
(C)Special rulesFor purposes of this subsection, rules similar to the rules of subparagraph (E) of section 168(k)(2) shall apply, except that— 
(i)the date of the designation of the SCORE project area shall be substituted for September 10, 2001 each place it appears, and 
(ii)clause (I) thereof shall be applied without regard to and before January 1, 2005. 
(D)Allowance against alternative minimum taxFor purposes of this subsection, rules similar to the rules of section 168(k)(2)(G) shall apply. 
(c)SCORE project areaFor purposes of this section, the term SCORE project area means an area designated under the Suburban Core Opportunity, Restoration, and Enhancement (SCORE) Act of 2005.. 
(b)Clerical amendmentThe table of subchapters for chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Subchapter Z—SCORE project areas benefits. 
 
